Citation Nr: 1825245	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disorder, claimed as a dental tooth condition, for compensation purposes.

2.  Entitlement to service connection for a right ankle disorder, to include as due to service-connected knee and back disabilities.

3.  Entitlement to service connection for right ankle Achilles tendonitis, to include as due to service-connected knee and back disabilities or a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder, to include as due to service-connected knee and back disabilities.

5.  Entitlement to service connection for a left hip disorder, to include as due to service-connected knee and back disabilities.

6.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos, sand, burn pits, or fuel.

7.  Entitlement to service connection for vasovagal syncope.

8.  Entitlement to an initial rating in excess of 10 percent for status post right knee medial meniscectomy with chondroplasty and patellofemoral syndrome (right knee disability).

9.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome (left knee disability).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 to January 2011, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence; however, none has been received to date.

As discussed in more detail below, service connection may be awarded for dental conditions for (1) compensation benefits and/or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration  (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381.  In the present case, the record reflects that the issue of entitlement to service connection for a dental disorder for outpatient dental treatment purposes has been raised.  See Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the file reveals, however, that the Agency of Original Jurisdiction (AOJ) (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  As it is unclear whether any claim for outpatient dental treatment has yet been considered and/or referred to VHA, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.  

The issues of entitlement to service connection for a right ankle disorder, right ankle Achilles tendonitis, a left ankle disorder, a left hip disorder, a respiratory disorder, and vasovagal syncope and entitlement to higher initial ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a dental disability for which service connection for compensation purposes may be granted.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder, claimed as a dental tooth condition, for VA compensation purposes are not met.  38 U.S.C. §§ 1110, 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Analysis

The Veteran claims that his tooth was cracked or chipped during his military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service-connected for purposes of compensation.  38 C.F.R. § 3.381.

In the instant case, while he is competent to report that he chipped or cracked his tooth during service, there is no evidence that the Veteran has a dental disorder for which compensation may be payable.  Specifically, as indicated previously, compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to trauma.  In this case, while the Veteran reports that his tooth was chipped or cracked during service, there is no evidence that such resulted in a loss of substance of the body of the maxilla or mandible.  Indeed, in association with a September 2010 VA dental examination, it was specifically noted that there was no loss of masticatory surface to the Veteran's teeth and that the mandible, maxilla, ramus, palate, and panoramic x-rays were all within normal limits.  It is also worth noting that, at the December 2017 hearing, the Veteran denied experiencing any trauma to the mouth during service.

Thus, inasmuch as the Veteran does not have a dental disorder for which VA compensation benefits are payable, the claim for service connection for a dental disorder for VA compensation purposes must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.

As a final point, the Board notes that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental disorder.  As discussed in the Introduction, the AOJ (VHA) may not yet have addressed any claim of service connection for outpatient dental treatment purposes.  Accordingly, this issue has been referred to the AOJ (VHA) for appropriate action.


ORDER

Service connection for a dental disorder, claimed as a dental tooth condition, for compensation purposes, is denied.


REMAND

The Board finds that opinions as to the etiology of the Veteran's right ankle disorder, right ankle Achilles tendonitis, left ankle disorder, left hip disorder, respiratory disorder, and vasovagal syncope are required prior to adjudication of the Veteran's claims.  In this regard, while the Veteran was afforded a VA examination in September 2010 at which time it was specifically noted he had current diagnoses related to his ankles, hip, and lungs, no opinions as to the etiology of such disorders were obtained, despite the Veteran's in-service treatment for ankle disorders, hip pain, and respiratory infections.  While the 2010 examiner did not diagnose the Veteran with a seizure disorder, the Board notes that the Veteran is actually seeking service connection for vasovagal syncope and his service treatment records as well as post-service treatment records note a history of such condition.  Given the current diagnosis and in-service treatment, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded another examination and VA opinions prior to adjudication of his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the Veteran's claim for service connection for a respiratory disorder, the Board acknowledges that he contends such disorder is related to his alleged in-service exposure to asbestos; specifically, asbestos in buildings at Camp Pendleton.  There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, the Veteran Benefits Administration Manual (Manual) provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  See M21-1, IV.ii.1.I.3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."  

In this case, the Veteran's military occupational skills of food service specialist and drill instructor are not listed as specialties associated with any degree of in-service asbestos exposure and he did not serve in the Navy.  Id. at IV.ii.1.I.3.d.  Thus, VA must consider the other evidence of record to determine whether the Veteran was exposed to asbestos in service.  On remand, the Veteran should be afforded an opportunity to present any documentation to support his assertion that he was exposed to asbestos at Camp Pendleton. 

The Veteran was last afforded an examination for his service-connected bilateral knee disabilities in March 2015.  Subsequently, during his December 2017 hearing, the Veteran reported that the symptoms of his knee disabilities had worsened since that examination in that he had developed subjective instability, which was not noted during the 2015 examination.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's knee disabilities, and that it has been over three years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012).  Importantly, there is no indication that any outstanding records would establish the presence of a dental disorder for compensation purposes.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify any outstanding records relevant to the issues remanded herein.  He should specifically be requested to provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given the opportunity to submit any evidence in support of his assertion that he was exposed to asbestos in the military and the AOJ should conduct any appropriate development under the Manual.  See M21-1, IV.ii.1.I.3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."  

3.  After securing all outstanding records to the extent possible, forward the Veteran's file to an appropriate VA examiner to determine the nature and etiology of his right ankle disorders, left ankle disorder, left hip disorder, respiratory disorder, and vasovagal syncope.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should respond to the following:

(a)  Identify all current right and left ankle disabilities.

(b)  For each diagnosed right ankle disorder (to include Achilles tendonitis), is it at least as likely as not (i.e., 50 percent or greater probability) that such is related to his military service, to include his in-service treatment for right ankle sprains and pains in April 1998, August 2006, September 2006, October 2006 and April 2008, and/or his February 2008 and October 2010 reports of swollen and painful joints?  

(c)  For each diagnosed right ankle disorder (to include Achilles tendonitis), is it at least as likely as not (i.e, 50 percent or greater probability) that such was caused OR aggravated by his service-connected back and knee disabilities, to include as due to any antalgic gait caused by such disabilities?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(d)  Is it at least as likely as not (i.e., 50 percent or greater probability) that right ankle Achilles tendonitis was caused or aggravated by any other diagnosed right ankle disorder?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(e)  For each diagnosed left ankle disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is related to his military service, to include his in-service treatment for left ankle sprains and pains in May 1994 and June 1995, and/or his February 2008 and October 2010 reports of swollen and painful joints?  

(f)  For each diagnosed left ankle disorder, is it at least as likely as not (i.e, 50 percent or greater probability) that such was caused OR aggravated by his service-connected back and knee disabilities, to include as due to any antalgic gait caused by such disabilities?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(g)  If the Veteran is diagnosed with right and/or left ankle arthritis, is it at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of his service separation (i.e., by January 2012)?  If so, please describe the manifestations.

(h)  If the Veteran is diagnosed with right and/or left ankle arthritis, is it at least as likely as not (i.e., 50 percent or greater probability) that the progressively worsening right and left ankle pain and instability the Veteran reported after his separation from service constituted an early manifestation of his subsequent arthritis diagnosis?

(i)  Identify all current left hip disorders.

(j)  For each diagnosed left hip disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is related to his military service, to include his February 2008 and October 2010 reports of having swollen and painful joints?  

(k)  For each diagnosed left hip disorder, is it at least as likely as not (i.e, 50 percent or greater probability) that such was caused OR aggravated by his service-connected back and knee disabilities, to include as due to any antalgic gait caused by such disabilities?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(l)  If the Veteran is diagnosed with left hip arthritis, is it at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of his service separation (i.e., by January 2012)?  If so, please describe the manifestations.

(m)  If the Veteran is diagnosed with left hip arthritis, is it at least as likely as not (i.e., 50 percent or greater probability) that the progressively worsening hip pain the Veteran reported after his separation from service constituted an early manifestation of his subsequent arthritis diagnosis?

(n)  Identify all current respiratory disorders.

(o)  For each diagnosed respiratory disorder, is it at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to his alleged in-service asbestos exposure (if verified), his acknowledged in-service exposure to burn pits, fuels, and sand while stationed in the middle east, and/or his October 2010 reports of having shortness of breath and episodes of wheezing?  

(p)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's vasovagal syncope is related to his military service, to include his in-service episodes of such when receiving dental treatment and a vasectomy or his October 2010 reports of experiencing fainting spells?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his right and left knee disabilities.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's right and left knee disabilities.  

The examiner should record the range of motion of the right and left knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the September 2010 VA examination containing range of motion findings pertinent to the Veteran's right and left knee disability.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner is unable to do so, s/he should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if the Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner should state whether there is lateral instability or recurrent subluxation of either knee, and, if so, whether the instability is best characterized as slight, moderate, or severe.  The examiner should state whether there is dislocated or removed semilunar cartilage, and, if so, the nature of the symptoms associated with such meniscus impairment.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


